Citation Nr: 0602869	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  94-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent prior to February 13, 2002, for a lung disability 
resulting from exposure to asbestos.

2.  Entitlement to a disability evaluation in excess of 60 
percent between February 13, 2002, and November 19, 2002, for 
a lung disability resulting from exposure to asbestos.

3.  Entitlement to a disability evaluation in excess of 30 
percent from November 20, 2002, for a lung disability 
resulting from exposure to asbestos.

(The issue of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Esq.
WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied a claim of entitlement to 
a disability evaluation in excess of 10 percent for the 
service-connected lung disability resulting from exposure to 
asbestos.

The Board denied this appeal in a February 1996 decision, 
which the veteran and his private attorney appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By Order dated in September 1997, the Court granted 
a joint motion to vacate and remand that had been filed by 
the veteran's private attorney and the Secretary of VA.  The 
Court vacated the February 1996 decision and remanded the 
matter back to the agency of original jurisdiction (AOJ) for 
further development, including consideration of newly-amended 
criteria for rating service-connected respiratory 
disabilities.

The Board remanded the case in May 1998 for development 
consistent with the joint motion and the Court's Order and 
thereafter issued another decision, dated in August 1999, 
denying again the appeal.  In November 1999, the Board denied 
a motion requesting reconsideration of the August 1999 Board 
decision.  The veteran then appealed the August 1999 Board 
decision to the Court.

By Order dated in April 2001, the Court granted a joint 
motion to vacate and remand filed by the veteran's private 
attorney and the Secretary of VA, vacating the August 1999 
decision and remanding the matter back to the AOJ for further 
development.  The Board remanded the case in July 2003 for 
development consistent with the joint motion and the Court's 
Order.

By rating decision dated in September 2003, the AOJ granted a 
60 percent rating, effective from February 13, 2002, and a 30 
percent rating, effective from November 20, 2002, for the 
service-connected lung disability.  While the assignment of a 
30 percent rating constituted in effect a reduction of the 60 
percent rating that was assigned effective from February 13, 
2002, the Board notes that that reduction was appropriate 
inasmuch as the record shows, as will be thoroughly 
demonstrated later in this decision, that the evidence of 
record clearly warranted the RO's implicit conclusion that 
sustained improvement had been demonstrated so as to warrant 
the lower rating of 30 percent from November 20, 2002.  See 
38 C.F.R. § 3.344(a).


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  Prior to February 13, 2002, the service-connected lung 
disability was shown to be manifested by bilateral pleural 
calcifications and diffusely increased interstitial markings 
compatible with fibrosis and asbestosis, moderate dyspnea on 
slight exertion, and forced vital capacity in one second 
(FVC) of 86 percent of the value predicted.

3.  Between February 13, 2002, and November 19, 2002, the 
service-connected lung disability was shown to be manifested 
by bilateral diaphragmatic pleural calcifications, bilateral 
lateral wall pleural thickening, and bilateral interstitial 
changes consistent with asbestosis, moderate dyspnea on 
slight exertion, FVC of 86 percent of the value predicted, 
and pre-bronchodilator DLCO(SB) of 45 percent of the value 
predicted, representative of a mild restrictive ventilatory 
defect.

4.  Since November 20, 2002, the service-connected lung 
disability has been shown to be manifested by bilateral 
interstitial changes consistent with asbestosis, moderate 
dyspnea on slight exertion, and FVC of 91 percent of the 
value predicted and DLCO(SB) of 69 percent of the value 
predicted, both pre-bronchodilator and interpreted as 
representative of only minimally abnormal pulmonary function.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the service-connected lung 
disability were not met prior to February 13, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6802 (1996); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.97, Part 4, Diagnostic Code 6833 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 60 percent for the service-connected lung 
disability were not met between February 13, 2002, and 
November 19, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6802 (1996); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Part 4, Diagnostic Code 
6833 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the service-connected lung 
disability have not been met from November 20, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.97, Part 
4, Diagnostic Code 6802 (1996); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.97, Part 4, Diagnostic Code 6833 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi (Pelegrini II),  18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.

In this case, VA fully complied with its notification duties 
by means of a letter issued in July 2005, as well as in 
multiple other documents of record, to include the statement 
of the case (SOC) issued in July 1993 and a supplemental SOC 
issued in September 2003.  Thus, the veteran in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In regards to the timing of the VCAA notice, which was given 
after the initial decision in this case, the Court has held 
that delayed notice is generally not prejudicial to a 
claimant.  Mayfield.  Moreover, there has been no allegation 
of prejudice in this case on account of the timing of the 
VCAA notice and, insofar as it is clear from the record that 
the veteran has been made fully aware of what is needed to 
substantiate his claims prior to their final adjudication by 
VA, he has not been prejudiced because he has been provided 
"a meaningful opportunity to participate in the adjudication 
process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal and has had the veteran 
examined, in order to secure medical data that will permit VA 
to render an informed, equitable decision on the matters on 
appeal.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the matters on 
appeal that has yet to be secured.

Thus, VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence necessary for an equitable disposition of the 
matters on appeal.  The appeal is ready to be considered on 
the merits.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (the 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes (DCs).  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that, at the time when the veteran filed his 
claim for an increased rating for his service-connected 
asbestosis-related respiratory disability in October 1992, 
his service-connected respiratory disability had been rated 
by analogy under former Diagnostic Code (DC) 6802 of the 
Schedule, which pertained to pneumoconiosis.  38 C.F.R. § 
4.97, DC 6802 (1996).  Effective October 7, 1996, however, VA 
amended the Schedule with respect to respiratory disorders.  
61 Fed. Reg. 46,728 (Sept. 5, 1996).  As part of this 
revision, specific criteria were established for the 
evaluation of asbestosis under 38 C.F.R. § 4.97, DC 6833.

Because two sets of regulations were in effect during this 
appeal, the Board has undertaken appellate review of the 
veteran's claim for increased ratings for his service-
connected respiratory disability with consideration of both 
sets of regulations.

Prior to October 7, 1996, DC 6802 provided a 10 percent 
rating where the condition was definitely symptomatic, with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
The next higher rating of 30 percent required moderate 
disability with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by PFTs.  Severe, 
unspecified pneumoconiosis, with extensive fibrosis, severe 
dyspnea on slight exertion, with corresponding ventilatory 
deficit confirmed by PFTs and marked impairment of health, 
would warrant a rating of 60 percent, while pronounced, 
unspecified pneumoconiosis would warrant a total (100 
percent) rating, if accompanied by additional specified 
symptomatology.  38 C.F.R. § 4.97 (1996).

As of October 7, 1996, DC 6833 provides for a 10 percent 
disability rating for asbestosis with FVC of 75 to 85 percent 
of the value predicted, or DLCO (SB) of 66 to 80 percent of 
the value predicted.  A 30 percent rating is warranted for 
FVC of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
of the value predicted.  A 60 percent evaluation requires FVC 
of 50 to 64 percent of the value predicted, or DLCO (SB) of 
40 to 55 percent of the value predicted, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption, with 
cardiorespiratory limitation.   38 C.F.R. § 4.97, Part 4, DC 
6833.

A total (100 percent) evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of the predicted 
value; a DLCO (SB) of less than 40 percent of the value 
predicted; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption, with cardiorespiratory limitation; cor 
pulmonale or pulmonary hypertension; or a necessity for 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Part 4, DC 
6833.

III.  Factual background and legal analysis

A.  Entitlement to a disability evaluation in excess of 10 
percent
 prior to February 13, 2002

On VA respiratory examination in April 1993, the veteran 
reported productive cough and dyspnea since several years 
ago, which he believed was secondary to having been exposed 
to asbestos while in the service.  Physical examination 
revealed a well-developed individual in no acute distress.  
Auscultation of the lungs disclosed diminished breath sounds, 
bilaterally, but with no audible rales, wheezes, or rhonchi.  
The diagnosis was history of exposure to asbestos and mustard 
gas, with residual dyspnea on exertion and productive cough.

Chest X-rays obtained by VA in April 1993 revealed evidence 
of extensive pleural plaque calcification and chronic 
obstructive pulmonary disease (COPD), with evidence of 
cardiomegaly and a prior bypass procedure.

At a hearing held at the RO in September 1993, the veteran 
stated that he had shortness of breath any time he walked any 
length, especially when walking on inclined surfaces.  He 
reported difficulties climbing stairs and stated that his 
symptoms also included "a little bit" of wheezing and 
chronic cough "once in a while."  He indicated that, 
because of his respiratory difficulties, his daily activities 
were very limited.  He denied, however, currently being on 
any medication or receiving any medical treatment.

PFTs obtained in November 1993 were interpreted as "normal 
PFTs," with an impression of normal FVC, FEV1, and FEV1/FVC.  
Specifically, the FVC was 86 percent of the value predicted.

On VA respiratory examination in July 1998, the examiner 
noted that the veteran's medical records revealed a history 
of coronary artery disease (CAD), status post coronary artery 
bypass grafting times three in August 1991.  The veteran had 
recently had a Persantine thallium stress test, which had 
been negative.  He also had a history of hypertension and 
hypercholesterolemia and was on calcium channel blockers and 
beta blockers.  He also had a history of reflux disease and 
degenerative joint disease and spinal stenosis at L23 and L3-
4 and was currently under consideration for a laminectomy.  
He also had a history of service-related asbestos exposure as 
a result of which he had restrictive lung disease.

The veteran offered complaints of increased shortness of 
breath over the past several months, which reportedly limited 
his exercise tolerance to less than five minutes.  He was 
wearing a hard, form-fitted back brace and was moving about 
with the use of a wheelchair.  He admitted that he did not 
have a wheelchair at home but stated that he walked or stood 
only for short periods of time due to leg weakness, back 
discomfort, and shortness of breath.  He found it difficult 
to separate which complaint was most limiting at this time.  
He also reported chronic cough, productive of yellow to white 
secretions.  He denied fever and/or night sweats.  His weight 
was 245 lbs.  He denied hemoptysis, as well as daytime 
hypersomnolence, and stated that he had quit smoking in the 
1950's.

Physical examination revealed scattered rhonchi in both bases 
of the lungs, which were otherwise clear.  No wheezes or 
rales were heard, and a chest X-ray showed bilateral pleural 
calcifications and diffusely increased interstitial markings 
compatible with fibrosis and asbestosis.  The examiner noted, 
however, that there had been no significant change since a 
chest X-ray done in July 1997. 

The examiner further reported that PFTs conducted 
contemporaneously with the examination showed a FVC of 71 
percent of the value predicted, FEV1 of 87 percent of the 
value predicted, and a FEV1/FVC ratio of 81 percent of the 
value predicted.  He did not feel that the veteran needed 
post-bronchodilator pulmonary function tests due to the 
findings of over 70 percent for both FVC and FEV1.  Vital 
capacity was 76 percent of the value predicted, TLC was 80 
percent of the value predicted, and diffusion capacity was 62 
percent of the value predicted.  

In the diagnosis section, the examiner noted that there was 
no evidence of pulmonary emboli, respiratory failure, or 
chronic pulmonary thromboembolism.  He also noted that there 
was a component of restriction, as noted on PFTs back in 
1986, and that the veteran's large, hard, form-fitting back 
brace, which extended to the thoracic area restricting chest 
excursion, may result in his not being able to take a deep 
breath.

The examiner further opined that the decline in the veteran's 
pulmonary function over the past 12 years appeared to follow 
an age-related pattern rather than being a result of his 
previous asbestos exposure.  Lung assessment on this 
examination had revealed no acute changes and chest X-rays 
had remained unchanged.  He further opined that the veteran's 
subjective complaints made it very difficult to ascertain 
whether the deterioration was associated with his lung 
disorder or to his current chronic back disorder.

On VA re-examination in September 1998, the examiner noted 
that a July 1998 VA respiratory disorders examination had 
documented a mild degree of restrictive lung disease.  The 
veteran's medical history included significant 
gastroesophageal reflux (GERD) and mild daytime 
hypersomnolence, symptoms suggestive of obstructive sleep 
apnea. 

Physical examination revealed an obese individual who weighed 
244 lbs. at a height of 5 feet, 9 inches, and was in no acute 
distress.  Oxygen saturation while breathing room air was 96 
percent.  The veteran was wearing a clam-shell type plastic 
chest and back brace, which the examiner asked him to remove 
for the examination.  The veteran complied with the request.  
There was mild reduction in the degree of excursion of the 
chest wall on inspiration and expiration.  Auscultation 
revealed somewhat quiet breath sounds, although the veteran 
was not breathing as deeply as the examiner thought he was 
capable of.  There were no wheezes, rales, or rhonchi.  Heart 
rate was normal, rhythm was regular, and there were no 
murmurs, gallops, or rubs.

It was further noted that the veteran had refused to remove 
his chest/back brace to undergo PFTs.  The tests had revealed 
an FVC of 2.51, or 60 percent of the value predicted, and an 
FEV1 of 1.99, or 71 percent of the value predicted.  Post-
bronchodilator, the FVC declined to 1.76, or 42 percent of 
the value predicted, while the FEV1 also declined to 1.36, or 
48 percent of the value predicted.  Review of the flow volume 
loop confirmed suboptimal efforts on both the pre-
bronchodilator and post-bronchodilator studies.  These values 
were noted to overall be reduced, when compared to the PFTs 
performed in July 1998, when the FVC and FEV1 had been 71 and 
87 percent, respectively, of the values predicted.  The 
examiner further noted that PTFT records from a private 
medical institution dated in September 1986 had revealed FVC, 
FEV1, and DLCO levels of 62, 78, and 78 percent, 
respectively, of the values predicted.

The examiner also indicated that high resolution CT scans of 
the chest obtained in July 1997 had confirmed the presence of 
thick calcified pleural plaques on both the thoracic chest 
wall and the right hemidiaphragm, as well as an increase in 
the interstitial markings at both lung bases.  These findings 
were clearly consistent with a history of asbestos exposure.  
The examiner gave a diagnosis of asbestos-related disease in 
the form of pleural plaques and pulmonary fibrosis, confirmed 
by radiographic studies.  He, however, pointed out that, at 
the present time, the veteran had a mild degree of 
respiratory impairment related to his asbestosis, with a 
vital capacity decreased and ranging between 60 and 64 
percent of the values predicted.  

The examiner further stated that the veteran's effort on the 
post-bronchodilator study had clearly been suboptimal and 
that the veteran had refused to remove his back brace, which 
might introduce a mild degree of restriction.  He also 
offered the following comment:

If the pulmonary function testing done 
with the [veteran] having his brace on is 
considered inadequate, then [he] should 
be instructed to return for the express 
reason of having [PFT]s performed in the 
absence of a brace.  It should be noted 
that he was capable of removing the brace 
for examination of the chest, therefore, 
it is not unreasonable to request that he 
take the brace off for pulmonary function 
testing.  

According to a March 1999 VA outpatient medical record, the 
veteran came for a routine follow up.  His medical problems 
included a history of asbestos exposure, with stable pleural 
plaques remaining "fairly asymptomatic."

The veteran was examined by VA once again, in April 1999, 
with the purpose of repeating his PFTs with removal of the 
chest/back brace.  The examiner noted that, since his last 
examination of September 1998, the veteran's condition had 
remained relatively stable.  The veteran reported that he was 
severely limited due to his back pain.  He also complained of 
a recurrent, productive cough and of severe dryness in his 
airway which was caused by a sleeping medication he was 
taken.  He continued to experience poor sleep architecture, 
with early awakening and occasional nocturnal dyspnea.  
Overall, though, the examiner opined that his functional 
status appeared to be about the same as it was on the 
previous examination.

Physical examination revealed an obese individual who weighed 
244 lbs. and was slightly agitated about the evaluation.  
Breath sounds were diminished at the lung bases and the 
examiner noted that, to the veteran's credit, he did make a 
stronger effort to take a deep breath on auscultation, as 
compared to the prior examination.  PFTs revealed an FVC of 
1.55, which was 37 percent of the valued predicted; an FEV1 
of 1.11, which was 40 percent of the value predicted; and an 
FEV1/FVC ratio of 72 percent.  A DLCO was 32 percent of the 
value predicted.

The examiner noted that, clearly, the above values had 
dropped dramatically from the previous values, with the 
decline being almost 50 percent for each value.  When 
questioned by the examiner, the veteran said that he had made 
his best effort, but the examiner noted that the technician 
had put a comment on the pulmonary function result sheet 
stating that the veteran had difficulty with execution 
throughout testing.  The pertinent impression was asbestos-
related disease in the form of pleural plaques and pulmonary 
fibrosis, and the examiner offered the following comment:

The purpose of this visit was for the 
[veteran] to repeat [PFT]s.  The results 
of these studies were far worse than any 
values seen in the past, despite the fact 
that the veteran removed the brace.  His 
difficulty in performing the studies and 
coughing, are more than likely an 
explanation for the rather precipitous 
decline from September of 1998.  In 
addition, there has been no change in his 
clinical status to explain this severe 
decline in lung function.  Unfortunately, 
I believe that the inability of the 
veteran to perform the [PFT]s correctly 
continues to cloud the waters.  It is my 
opinion that the decline in his [PFT]s is 
difficult to relate to any clinical or 
physiologic change in his [PFT]s, since 
his overall functional status is little 
changed from his previous evaluation.  
Unfortunately, I think it represents an 
unwillingness for the subject to perform 
the studies in good faith as requested.

The competent evidence of record prior to February 13, 2002, 
confirms that the service-connected lung disability was shown 
to be productive of bilateral pleural calcifications and 
diffusely increased interstitial markings compatible with 
fibrosis and asbestosis, with diminished breath sounds, 
bilaterally, residual dyspnea on exertion, and productive 
cough.  This data fulfills the criteria for a 10 percent 
rating under the old version of DC 6802, in that it shows 
that the service-connected respiratory disability was 
symptomatic and productive of at least some degree of dyspnea 
on exertion.

The competent evidence of record produced prior to February 
13, 2002, however, does not demonstrate that the service-
connected disability was moderate, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by PFTs.  In other words, the evidence does not 
show that the severity of the service-connected respiratory 
disability was, prior to February 13, 2002, at least moderate 
in nature so as to warrant the next higher rating of 30 
percent under the old version of DC 6802.  As noted earlier, 
PFTs conducted in 1993 were interpreted as normal.  No 
evidence of considerable pulmonary fibrosis was reported 
either.  

In reviewing the medical evidence produced prior to February 
13, 2002, under the new DC 6833, the Board notes that the 
PFTs performed between July 1998 and April 1999 reveal FVC 
and DLCO values that, under normal circumstances, might 
warrant ratings higher than 10 percent.  Specifically, it is 
noted that the values reported in July 1998 might potentially 
warrant a rating of 30 percent, while the values reported in 
September 1998 and April 1999 might potentially warrant a 
total rating.  However, the VA physicians who examined the 
veteran in those dates clearly noted that the veteran was 
evidently making only a suboptimal effort when examined and 
that the technicians who had conducted his PFTs likewise had 
reported a lack of cooperation and suboptimal efforts, 
including an instance (September 1998) in which the veteran 
had refused to remove his back brace, a fact that had clearly 
compromised the results of that specific test.

The VA physicians who examined the veteran in July 1998, 
September 1998, and April 1999 essentially reported that 
there had been no changes in the veteran's clinical status to 
clinically explain his apparent severe decline in lung 
function.  Moreover, the physician who examined the veteran 
in April 1999 specifically opined that he believed that the 
apparent decline in the veteran's pulmonary function, rather 
than being related to any clinical or physiologic changes, 
merely represented an unwillingness to perform the studies in 
good faith.

Additionally, the fact that, on a VA outpatient consultation 
in March 1999, the service-connected respiratory disability 
was noted to be "fairly asymptomatic" provides strong 
support for the Board's determination that the results of the 
PFTs performed between July 1998 and April 1999 provide an 
entirely inaccurate and misleading picture of the severity of 
the service-connected disability at the time, so much so that 
they have no probative value.

The Board also must note at this juncture that the reason why 
so many PFTs have been conducted throughout the pendency of 
this appeal is precisely because of the clear lack of 
cooperation on the part of the veteran to make an optimal 
effort during those studies.  VA has painstakingly attempted 
to obtain accurate measures of the veteran's respiratory 
impairment but has been unable to do so due to the lack of 
cooperation on the part of the veteran.

It is a well-established principle that, in order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
Morris v. Derwinski, 1 Vet. App.  260, 264 (1991).  VA's duty 
to assist is not always a one-way street, nor is it a blind 
alley; thus, if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Regrettably, because the VA physicians who examined the 
veteran in July 1998, September 1998, and April 1999, all 
essentially deemed the results of the PFTs unreliable and not 
descriptive of the actual impairment in the veteran's lung 
capacity, the Board is precluded to find that the medical 
evidence produced prior to February 13, 2002, demonstrated a 
lung impairment that was at least 30 percent disabling under 
the provisions of DC 6833.  Instead, the Board has determined 
to place more probative value on the report of the PFTs 
performed in November 1993, which were, as indicated earlier, 
interpreted as normal, with an FVC of 86 percent of the value 
predicted.  Therefore, a rating higher than 10 percent was 
not warranted prior to February 13, 2002.





B.  Entitlement to a disability evaluation in excess of 60 
percent
 between February 13, 2002, and November 19, 2002

According to a February 2002 private examination report, the 
veteran had a history of significant asbestos exposure while 
in the Navy and also had an extensive history of multiple 
evaluations in the past, including PFTs in April 1986, which 
had shown a mild restrictive pattern.  The private physician 
noted that PFTs done in September 1998 had shown a moderate 
restrictive pattern but that the veteran had refused to 
remove his back brace, and that results of PFTs obtained in 
April 1999 had shown a severe restrictive pattern, but that 
the veteran's effort had been questioned.

Currently, the veteran complained of a chronic, productive 
cough with purulent sputum and a weight loss of 60 lbs. over 
the past three years associated with anorexia, fatigue, and 
malaise.  He was unable to quantify his dyspnea, as he now 
used a motorized wheelchair.  However, he denied hemoptysis, 
shortness of breath at rest, pleuritic chest pain, fevers, 
chills, night sweats, and hoarseness.  He reported having 
quit smoking 40 years ago and having a negative history for 
asthma and COPD.  His past medical history was remarkable for 
hypertension, elevated cholesterol and triglycerides, CAD, 
and a hiatal hernia repair.  He was described as a well-
developed individual in no apparent distress.  His lungs were 
remarkable for fine bibasilar crackles, but there were no 
wheezes or rhonchi.

The private physician noted that a chest X-ray revealed a 
mildly enlarged cardiac silhouette and normal hilar and 
mediastinal structures.  There were bilateral diaphragmatic 
pleural calcifications, bilateral lateral wall pleural 
thickening, and bilateral interstitial changes consistent 
with asbestosis.  PFTs were reportedly performed with a good 
effort and showed a mild restrictive pattern with moderate 
reduction of the diffusion capacity of 63 percent of the 
value predicted.  

The physician noted the veteran's significant history of 
asbestos fiber exposure and the presence of multiple abnormal 
chest X-rays that were consistent with pulmonary asbestosis 
and asbestos-related pleural disease.  He further noted that 
the veteran would require medical follow up regarding the 
progression of his underlying pulmonary asbestosis and 
asbestos-related pleural disease, as well as serial medical 
follow up regarding the potential development of asbestos-
related neoplasms.  He also opined that, although he was 
unable to quantitate the veteran's symptomatic dyspnea 
secondary to restricted movement, contributing factors to his 
chronic cough and sputum production were, to a reasonable 
degree of medical certainty, his pulmonary asbestosis and 
asbestos-related pleural disease.

The reports of the PFTs performed in February 2002 reveal pre 
and post-therapy FVC values of 76 and 86 percent, 
respectively, of the value predicted, and a pre-therapy DLCO 
value of 45 percent of the value predicted.  They also reveal 
an impression of a mild restrictive ventilatory defect, as 
"indicated by the finding of a mildly reduced total lung 
capacity (TLC) and associated mild reduction in the forced 
vital capacity (FVC)."  

Of record is also a March 2002 statement from the private 
physician who examined the veteran in February 2002 
indicating that, in response to a question from the veteran's 
private attorney, the veteran was not wearing a brace for his 
PFTs, and that the DLCO had been done via the single breath 
method and had been recorded pre-bronchodilator.

Based on the above medical evidence, the RO assigned a rating 
of 60 percent effective from February 13, 2002, which was the 
date of the private medical examination report.

The above medical evidence does not demonstrate that the 
service-connected disability was, between February 13, 2002, 
and November 19, 2002, manifested by FVC of less than 50 
percent of the value predicted; DLCO (SB) of less than 40 
percent of the value predicted; or a maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption, with 
cardiorespiratory limitation; cor pulmonale or pulmonary 
hypertension; or a necessity for outpatient oxygen therapy.

Rather, the service-connected lung disability was shown to be 
manifested, between February 13, 2002, and November 19, 2002, 
by bilateral diaphragmatic pleural calcifications, bilateral 
lateral wall pleural thickening, and bilateral interstitial 
changes consistent with asbestosis, moderate dyspnea on 
slight exertion, FVC of 86 percent of the value predicted, 
and pre-bronchodilator DLCO(SB) of 45 percent of the value 
predicted, representative of a mild restrictive ventilatory 
defect.

In view of the above finding, the Board concludes that the 
criteria for entitlement to a disability evaluation in excess 
of 60 percent for the service-connected lung disability were 
not met between February 13, 2002, and November 19, 2002.  
The claim for a rating higher than 60 percent for that 
timeframe has thus failed. 

C.  Entitlement to a disability evaluation in excess of 30 
percent
from November 20, 2002

On VA respiratory examination in November 2002, the examiner 
noted the veteran's long medical history, which included a 
series of PFTs done throughout the years, such as the PFTs 
performed in conjunction with the current examination (the 
report of which is of record), which revealed an FVC of 91 
percent of the value predicted and a DLCO of 69 percent of 
the value predicted.  It was noted that the veteran's current 
weight was 172 lbs., compared to a weight of 199 lbs. in 
September 2001 and a weight of 244 lbs. in April 1999, and 
that, "because PFTs were essentially normal, bronchodilator 
testing was not included."

The veteran admitted to some daytime hypersomnolence, stating 
that he spent most of the day in his bed.  He said that he 
had never been diagnosed with asthma and never been 
prescribed home oxygen, and that he did not recall ever 
wheezing.  He had a stair lift to his garage and a number of 
other aids such as a lift chair, an elevated toilet seat, and 
a trapeze bar over his bed.  He stated that he used a walker 
to ambulate around his home.  He had never been diagnosed 
with pulmonary emboli, cor pulmonale, or pulmonary 
hypertension.  He slept on a regular bed with two pillows.  
He admitted to feeling short of breath most of the time and 
complained of chronic back and shoulder pain, some urinary 
urgency, and constipation.  He arrived to the examination in 
a Rascal scooter.  

Physical examination revealed clear lungs, bilaterally, 
although decreased somewhat in the bases bilaterally, left 
greater than right.  No cough or adventitious sounds were 
noted.  In the impression/diagnoses section, the examiner 
noted that the PFTs were only minimally abnormal and improved 
in comparison to those done privately in February 2002.  The 
possible reason for the improvement could be better effort on 
the part of the veteran and a weight loss of about 25 lbs.  
Outpatient oxygen therapy was not indicated at this time.  
The examiner noted that he was unable to obtain a 
cardiopulmonary exercise study to determine oxygen 
consumption due to the veteran's mobility problems and use of 
walker and Rascal scooter and his statement that he would be 
unable to walk on a treadmill for testing.

The examiner further stated that chest X-rays from July 2002 
revealed no significant interval change since January 2000 
and that the chest X-rays of January 2000 likewise revealed 
no significant change since April 1990.  He then opined that, 
"[b]ased on the results of today's PFTs and stable x-ray, it 
is clear that [the veteran] has changes related to asbestosis 
although these have been stable and PFT results were actually 
improved today in comparison to prior exams."

As shown above, as of November 20, 2002, the veteran's lungs 
were not shown to be manifested by FVC of 64 percent, or 
less, of the value predicted; DLCO (SB) of 55 percent, or 
less, of the value predicted; or maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption, with cardiorespiratory 
limitation.

Rather, since November 20, 2002, the service-connected lung 
disability has been shown to be manifested by bilateral 
interstitial changes consistent with asbestosis, moderate 
dyspnea on slight exertion, and FVC of 91 percent of the 
value predicted and DLCO(SB) of 69 percent of the value 
predicted, representative of only minimally abnormal 
pulmonary function.  In fact, as noted by the examiner, the 
PFTs were "essentially normal," which prompted him not to 
request that the PFTs be performed post-bronchodilator, as 
doing so would only reveal even higher FVC and DLCO(SB) 
levels.

In view of the above finding, the Board concludes that the 
criteria for entitlement to a disability evaluation in excess 
of 30 percent for a lung disability have not been met as of 
November 20, 2002.
  

IV.  Final considerations

The Board has considered the veteran's statements regarding 
the severity of his respiratory symptoms.  However, the Board 
has attached greater probative weight to the clinical 
findings of skilled, unbiased professionals, as opposed to 
the veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).

In reaching the above determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim for increased ratings 
for his service-connected respiratory disability.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration.  Specifically, it has not been 
shown, or alleged, that his service-connected respiratory 
disability, causes marked interference with employment or 
need for frequent hospitalization.

Accordingly, it is not necessary to refer this case to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).







(CONTINUED ON NEXT PAGE)
ORDER

A disability evaluation in excess of 10 percent prior to 
February 13, 2002, for the service-connected lung disability 
resulting from exposure to asbestos, is denied.

A disability evaluation in excess of 60 percent between 
February 13, 2002, and November 19, 2002, for the service-
connected lung disability resulting from exposure to 
asbestos, is denied.

A disability evaluation in excess of 30 percent from November 
20, 2002, for the service-connected lung disability resulting 
from exposure to asbestos, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


